Citation Nr: 0836325	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to July 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Officer (RO).

In February 2006, the Board denied entitlement to an initial 
rating in excess of 20 percent for lumbosacral strain.  The 
veteran appealed the case to the United States Court of 
Appeals for Veteran's Claims (Court).  A memorandum decision 
was received in May 2008, and the Court entered Judgment the 
following month, vacating the Board's February 2006 decision, 
and remanding the claim to the Board for readjudication 
consistent with the memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, this case has been remanded by the Court 
to the Board for readjudication consistent with the 
memorandum decision wherein it was maintained that the Board 
failed to provide adequate reasons and bases in denying an 
extraschedular award pursuant to 38 C.F.R. § 3.321(b) (2007).  
Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  Specifically, the Court found that the 
Board did not adequately discuss 38 C.F.R. § 3.321, 
particularly in light of the fact that the appellant claimed 
upon VA examination in February 2005 that he had lost 
approximately 30 days of work in the past year because of his 
lumbar spine condition.  In a February 2005 statement, his 
private physician also reported that the veteran's S1 
radiculopathy caused bilateral lower extremity pain and that 
medications taken to relieve his symptoms resulted in 
drowsiness and affected his ability to work as a bus driver.  
The governing norm in such a case is that the case presents 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  This 
inadequacy will be addressed in the REMAND below.  

Moreover, as the veteran has not been examined by VA since 
2005, additional evaluation would be beneficial in 
determining the severity of the veteran's low back disorder.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2007), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The AMC/RO should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The RO/AMC should also ensure that any 
supplemental VCAA notice is in compliance 
with the guidance set forth in the recent 
decision of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  A record of this 
notification must be incorporated into 
the claims file.  

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him for 
the service-connected disabilities on 
appeal since February 2006, the date of 
the vacated Board decision.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.

3.  The AMC/RO should schedule the 
veteran for a VA orthopedic/neurological 
examination(s), to determine the nature 
and extent of the veteran's service 
connected chronic lumbosacral strain 
disability.  The claims file should be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  The examination(s) 
should include complete observations of 
the range of motion of the affected 
areas.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand, and treatment records 
must be made available to the examiner(s) 
for review of the pertinent evidence in 
connection with the examination(s), and 
their reports should so indicate.  All 
findings should be reported.  All 
pertinent orthopedic and neurological 
findings must be reported in detail.

The examiner(s) should assess the nature 
and severity of the veteran's lumbar 
spine disability in accordance with the 
latest AMIE work sheet for rating 
disorders of the spine and intervertebral 
disc syndrome.  The examiner(s) should 
indicate the ranges of motion of the 
lumbar spine or muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  If the veteran is determined 
to have intervertebral disc syndrome due 
to his service-connected lumbar spine 
disability, the examiner(s) should 
discuss the combined (total) duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest prescribed by a physician and 
treatment by a physician) per year.  The 
examiner(s) should report any 
neurological symptoms, such as, 
radiculopathy, paraplegia, paresis, found 
on examination.

The examiner(s) should provide an opinion 
whether it is at least as likely as not 
that the veteran's service-connected back 
condition results in a marked 
interference with his employment.  A 
complete rationale for any opinion 
expressed should be provided.  

4.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issue on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, statutes, regulations and 
Diagnostic Codes (past and current), as 
well as 38 C.F.R. §§ 3.321, 4.40, 4045, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim. No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim. 38 C.F.R. 
§ 3.655 (2007). The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




